OPINION — AG — **** STATE EMPLOYEE — TERMINATION OF MASTER — SERVANT RELATIONSHIP **** OPINION NO. 70-242 GOVERNS THE DETERMINATION OF THE DATE OF TERMINATION OF THE MASTER SERVANT RELATIONSHIP OF AN EMPLOYEE WHEREIN IT STATES: "THE MASTER SERVANT RELATIONSHIP ENDS WHEN A CLASSIFIED EMPLOYEE SEPARATES FROM THE STATE AGENCY". THE TERMINATION OF THE MASTER SERVANT RELATIONSHIP DOES NOT ABOLISH ACCRUED BENEFITS TO WHICH AN EMPLOYEE IS ENTITLED. THEREFORE, ALL VACATION LEAVE TIME OF AN EMPLOYEE IS SUBJECT TO THE PROVISIONS OF THE OKLAHOMA PUBLIC EMPLOYEE RETIREMENT SYSTEM (74 O.S. 1970 Supp., 901 [74-901] THROUGH 928) AND THE STATE EMPLOYEES GROUP HEALTH AND LIFE INSURANCE PLAN (74 O.S. 1970 Supp., 1301 [74-1301] THROUGH 1316) CITE: OPINION NO. 67-346, OPINION NO. 70-242 , OPINION NO. 67-346 (MARVIN C. EMERSON) ** SEE: OPINION NO. 75-228 (1975) **